Exhibit 10.8
Lender Processing services, Inc.
2008 Omnibus Incentive Plan
Notice of Restricted Stock Grant
     You (the “Grantee”) have been granted the following award of restricted
Common Stock of Lender Processing Services, Inc. (the “Company”), par value
$0.0001 per share (the “Shares”), pursuant to the Lender Processing Services,
Inc. 2008 Omnibus Incentive Plan (the “Plan”):

     
Name of Grantee:
   
 
   
Number of Shares of Restricted Stock Granted:
   
 
   
Effective Date of Grant:
   
 
   
Period of Restriction:
  Subject to the terms of the Plan and the Restricted Stock Award Agreement
attached hereto, the Period of Restriction shall lapse, and the Shares shall
vest and become free of the forfeiture and transfer restrictions contained in
the Restricted Stock Award Agreement, with respect to 40% of the shares on the
first anniversary of the Effective Date of Grant, and with respect to the
remaining 60% of the shares on the second anniversary of the Effective Date of
Grant.

By your signature and the signature of the Company’s representative below, you
and the Company agree and acknowledge that this grant of restricted stock is
granted under and governed by the terms and conditions of the Plan and the
Restricted Stock Agreement, which are incorporated herein by reference, and that
you have been provided with a copy of the Plan and Restricted Stock Agreement.

                          Stock Recipient:       Lender Processing Services,
Inc.    
 
                       
By:
              By:                                  
Print Name:
                  Todd C. Johnson                              
Date:
                  Executive Vice President, General    
 
                       
Address:
                  Counsel and Corporate Secretary    
 
                                           

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc.
2008 Omnibus Incentive Plan
Restricted Stock Award Agreement
SECTION 1. GRANT OF RESTRICTED STOCK
     (a) Restricted Stock. On the terms and conditions set forth in the Notice
of Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), the Company grants to the Grantee on the Effective Date of Grant
the Restricted Stock set forth in the Notice of Restricted Stock Grant.
     (b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein. To the extent any provision hereof is inconsistent with a
provision of the Plan, the provisions of the Plan will govern. All capitalized
terms that are used in the Notice of Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS
     (a) Forfeiture Restrictions. If the Grantee’s employment or service as a
Director or Consultant, as the case may be, is terminated for any reason other
than (i) death, (ii) Disability (as defined below) or (iii) termination by the
Company and its Subsidiaries without Cause (as defined below), the Grantee
shall, for no consideration, forfeit to the Company the Shares of Restricted
Stock to the extent such Shares are subject to a Period of Restriction at the
time of such termination. If the Grantee’s employment or service as a Director
or Consultant, as the case may be, terminates due to the Grantee’s death or
Disability, or is terminated by the Company and its Subsidiaries without Cause,
while Shares of Restricted Stock are subject to a Period of Restriction, the
Period of Restriction with respect to such Shares shall lapse, and the Shares
shall vest and become free of the forfeiture and transfer restrictions described
in this Section 2, on the date of the Grantee’s termination of employment or
service, except that the mandatory holding period restrictions described in
Section 2(d) shall remain in effect for the period specified therein.
          (i) The term “Cause” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Subsidiary
(monetarily or otherwise), as determined by the Company in its sole discretion,
(B) the Grantee’s conviction of, or pleading guilty or nolo contendere to, a
felony involving moral turpitude, or (C) the Grantee’s violation of any
confidentiality, non-solicitation, or non-competition covenant to which the
Grantee is subject.

-2-



--------------------------------------------------------------------------------



 



          (ii) The term “Disability” shall have the meaning ascribed to such
term in the Grantee’s employment agreement with the Company or any Subsidiary.
If the Grantee’s employment agreement does not define the term “Disability,” or
if the Grantee has not entered into an employment agreement with the Company or
any Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.
     (b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent such Shares are subject to
a Period of Restriction.
     (c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Sections 2(d) and 4(a) hereof, upon lapse
of the Period of Restriction, the Grantee shall own the Shares that are subject
to this Agreement free of all restrictions otherwise imposed by this Agreement.
     (d) Mandatory Holding Period. Notwithstanding anything contained in the
Notice of Restricted Stock Grant, this Agreement or the Plan to the contrary,
the Holding Period Shares (as defined in the following sentence) may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of for a period of six (6) months following the lapse of
the Period of Restriction. For purposes of the prior sentence, the term “Holding
Period Shares” shall mean, with respect to each tranche of Shares of Restricted
Stock with respect to which the Period of Restriction lapses, the number of such
Shares equal to the product of (x) multiplied by (y), rounded up to the nearest
whole share, where (x) is the number of Shares of Restricted Stock with respect
to which the Period of Restriction lapses, reduced by the number of Shares
withheld by the Company pursuant to Section 4(a) hereof to satisfy the minimum
statutory withholding obligations (based on minimum statutory withholding rates
for federal, state and local tax purposes, as applicable, including payroll
taxes) and (y) is fifty percent (50%).
SECTION 3. STOCK CERTIFICATES
     As soon as practicable following the grant of Restricted Stock, the Shares
of Restricted Stock shall be registered in the Grantee’s name in certificate or
book-entry form. If a certificate is issued, it shall bear an appropriate legend
referring to the restrictions and it shall be held by the Company, or its agent,
on behalf of the Grantee until the Period of Restriction has lapsed. If the
Shares are registered in book-entry form, the restrictions shall be placed on
the book-entry registration. The Grantee may be required to execute and return
to the Company a blank stock power for each Restricted Stock certificate (or
instruction letter, with respect to Shares registered in book-entry form), which
will permit transfer to the Company, without further action, of all or any
portion of the Restricted Stock that is forfeited in accordance with this
Agreement.
     Except for the transfer restrictions, and subject to the following
provisions in this Section 3 and such other restrictions, if any, as determined
by the Committee, the Participant shall have all other rights of a holder of
Shares, including the right to receive dividends paid (whether in cash or
property) with respect to the Restricted Stock and the right to vote (or to
execute proxies

-3-



--------------------------------------------------------------------------------



 



for voting) such Shares. Unless otherwise determined by the Committee, if all or
part of a dividend in respect of the Restricted Stock as to which the Period of
Restriction has not yet lapsed is paid in Shares or any other security issued by
the Company, such Shares or other securities shall be held by the Company
subject to the same restrictions as the Restricted Stock in respect of which the
dividend was paid. If all or part of a dividend in respect of the Restricted
Stock as to which the Period of Restriction has not yet lapsed is paid in cash,
such cash dividend shall not be paid to the Grantee unless and until the Period
of Restriction with respect to such Restricted Stock lapses, at which time the
cash shall be paid as soon as practicable (but not later than thirty (30) days)
thereafter. For purposes of determining whether a cash dividend is attributable
to Restricted Stock as to which the Period of Restriction has lapsed, all cash
dividends with a record date on or prior to the date of the lapsing of the
Period of Restriction of the Restricted Stock shall be deemed attributable to
such Restricted Stock.
SECTION 4. MISCELLANEOUS PROVISIONS
     (a) Tax Withholding. Pursuant to Article 20 of the Plan, the Committee
shall have the power and right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state and
local taxes (including the Grantee’s FICA obligations) required by law to be
withheld with respect to this Award. The Committee may condition the delivery of
Shares upon the Grantee’s satisfaction of such withholding obligations. The
Grantee’s acceptance of this Award constitutes the Grantee’s instruction and
authorization to the Company to withhold, from the Shares of Restricted Stock
with respect to which the Period of Restriction lapses, a number of such Shares
having an aggregate Fair Market Value equal to the minimum statutory withholding
(based on minimum statutory withholding rates for federal, state and local tax
purposes, as applicable, including payroll taxes) that could be imposed on the
transaction, and, to the extent the Committee so permits, amounts in excess of
the minimum statutory withholding to the extent it would not result in
additional accounting expense; provided, however, that, unless otherwise
determined by the Committee, a Grantee may elect to satisfy such tax withholding
requirements by timely remittance of such amount by cash or check or by such
other method that is acceptable to the Company, rather than by withholding of
shares. The Committee may, in its sole discretion, choose to permit, not permit,
approve or not approve such elections and, subject to applicable law, may
establish and/or change from time to time any terms and conditions applicable to
such elections as it may deem appropriate.
     (b) Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.
     (c) Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
     (d) Choice of Law. This Agreement and the Notice of Restricted Stock Grant
shall be governed by, and construed in accordance with, the laws of Florida,
without regard to any

-4-



--------------------------------------------------------------------------------



 



conflicts of law or choice of law rule or principle that might otherwise cause
the Agreement or Notice of Restricted Stock Grant to be governed by or construed
in accordance with the substantive law of another jurisdiction.
     (e) Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 4.3 of the Plan may be made
without such written agreement.
     (f) Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
     (g) References to Plan. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time.
     (h) Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

-5-